DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed January 29, 2021, with respect to the rejection(s) of claim(s) 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited reference Doi et al. (US 2005/0128153).
Doi teaches at least one antenna of the first plurality of antennas and at least one antenna of the second plurality of antennas have antenna patterns in a same first direction (Figure 10, Sections 0059, 0060, the first plurality of antennas (46a, 46c), second plurality of antennas (46b, 46d), the directivities of antennas (46c, 46d) produce antenna patterns in the same first direction); at least one other antenna of the first plurality of antennas and at least one other antenna of the second plurality of antennas have antenna patterns in a same second direction, wherein the second direction is different than the first direction (Figure 10, Sections 0059, 0060, the directivities of antennas (46a, 46b) produce antenna patters in the same second direction, which is different from the first direction). 

Terminal Disclaimer
The terminal disclaimer filed on January 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,523,307 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruit et al. (US 2009/0003498) in view of Hull et al. (US 2012/0032849) and in further view of Doi et al. (US 2005/0128153)
Regarding Claim 17, Fruit teaches a system configured for mounting on a vehicle, the system comprising: a first antenna; a second antenna (Figures 2A, 2B, Section 0021, first antenna, second antenna (12, 14)); and one or more circuits configured for handling signals transmitted and/or received via the first antenna and the second antenna (Section 0021, tuners handle the signals); at least the first antenna has an antenna pattern in a first direction and the second antenna has an antenna pattern in a second direction different from the first direction (Figure 2B, Section 0021, antenna patterns (32,34) in different directions); and an antenna pattern of the first antenna and 
Fruit does not teach a first plurality of antennas; a second plurality of antennas; wherein: at least one antenna of the first plurality of antennas has different polarization than at least one antenna of the second plurality of antennas; at least one antenna of the first plurality of antennas and at least one antenna of the second plurality of antennas have antenna patterns in a same first direction; at least one other antenna of the first plurality of antennas and at least one other antenna of the second plurality of antennas have antenna patterns in a same second direction, wherein the second direction is different than the first direction
Hull, which also teaches the use of antennas, teaches a plurality of antennas, wherein at least one antenna of the first plurality of antennas has different polarization than another antenna of said plurality of antennas (Figure 3, Sections 0019, 0028, 0029, an antenna array comprises a plurality of antennas, the antenna arrays polarized radiating elements that are orthogonal to one another which means that the polarizations are orthogonal to one another and therefore different).
	It would have been obvious to one of ordinary skill in the art prior the effective filing date of claimed invention to modify the system of Fruit with the above antenna architecture of Voss for the purpose of providing multi-orientation antenna array may provide up to twice the field-of-view (FOV) as taught by Hull.
	Doi, which also teaches the use of antennas on vehicles, teaches at least one antenna of the first plurality of antennas and at least one antenna of the second plurality of antennas have antenna patterns in a same first direction (Figure 10, 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Fruit combination with the above features of Doi for the purpose of providing improved antenna sensitivity as taught by Doi. 
Regarding Claim 20, The above Fruit combination teaches all of the claimed limitations recited in Claim 17.  Fruit further teaches wherein the first antenna and the second antenna are configured for mounting onto the vehicle such that an axis of the first antenna is different than an axis of the second antenna (Figures 2A, 2B, the antennas 12, 14 are in different locations therefore the axis of each antenna is in a different location thus making them different).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruit et al. (US 2009/0003498) in view of Hull et al. (US 2012/0032849) in view of Doi et al. (US 2005/0128153), as applied to Claim 17 set forth above, and further in view of Chakam et al. (US 2015/0123854)

Chakam, which also teaches the use of antennas on vehicles, teaches antennas mounted below a roof level of the vehicle (Section 0020).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Fruit combination with the above features of Chakam for the purpose of mounting an antenna to a vehicle in a cost effective compact fashion as taught by Chakam.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruit et al. (US 2009/0003498) in view of Hull et al. (US 2012/0032849) in view of Doi et al. (US 2005/0128153), as applied to Claim 17 set forth above, and further in view of Sievenpiper et al. (US 6,441,792)
Regarding Claim 19, The above Fruit combination teaches all of the claimed limitations recited in Claim 17.  The above Fruit combination does not teach wherein the plurality of antennas are configured for mounting onto a convex-shaped roof of the vehicle.
 Sievenpiper, which also teaches the use of antennas on a vehicle, teaches wherein the plurality of antennas are configured for mounting onto a convex-shaped roof of the vehicle (Figure 3, the antenna conforms to the roof of the vehicle, which is convex-shaped).
.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruit et al. (US 2009/0003498) in view of Hull et al. (US 2012/0032849) in view of Doi et al. (US 2005/0128153), as applied to Claim 20 set forth above, and further in view of Sanderovich et al. (US 2016/0149302)
Regarding Claim 21, The above Fruit combination teaches all of the claimed limitations recited in Claim 20.  Fruit does not teach wherein the first plurality of antennas and the second plurality of antennas are configured for mounting onto the vehicle such that the axis of the first plurality of antennas is at least approximately perpendicular to the axis of the second plurality of antennas.
Sanderovich, which also teaches the use of antennas on a vehicle, teaches wherein the first antenna and the second antenna are configured for mounting onto the vehicle such that the axis of the first antenna is at least approximately perpendicular to the axis of the second antenna (Section 0053, the axis of the first antenna is orthogonal (perpendicular) to the axis of the second antenna).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Fruit combination with the above features of Sanderovich for the purpose of increasing throughput through more .

Claims 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruit et al. (US 2009/0003498) in view of Hull et al. (US 2012/0032849) in view of Doi et al. (US 2005/0128153), as applied to Claim 17 set forth above, and further in view of Oizumi (US 2012/0236972)
Regarding Claim 22, The above Fruit combination teaches all of the claimed limitations recited in Claim 17.  The above Fruit combination does not teach wherein the first plurality of antennas and the second plurality of antennas are configured to establish and/or provide a multiple-input multiple-output (MIMO) communication link with one or more stationary antenna stations.
Oizumi, which also teaches a wireless communication system, teaches wherein the first plurality of antennas and the second plurality of antennas are configured to establish and/or provide a multiple-input multiple-output (MIMO) communication link with one or more stationary antenna stations (Section 0054).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Fruit combination with the above features of Oizumi for the purpose providing more throughput and a more efficient use of spectrum which is an advantage of MIMO as taught by Oizumi.
Regarding Claim 23, The above Fruit combination teaches all of the claimed limitations recited in Claim 22.  Oizumi further teaches wherein the first plurality of .

Claims 24 – 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruit et al. (US 2009/0003498) in view of Hull et al. (US 2012/0032849) in view of Doi et al. (US 2005/0128153), as applied to Claim 17 set forth above, and further in view of Dietz et al. (US 2004/0203706)
Regarding Claim 24, The above Fruit combination teaches all of the claimed limitations recited in Claim 17.  The above Fruit combination does not teach wherein comprising a repeater coupled to at least one of the first plurality of antennas and the second plurality of antennas.
Dietz, which also teaches wireless communication via vehicles, teaches a repeater coupled to at least one antenna (Section 0021, in order for a signal to be relayed or repeated then the repeater would need to be coupled to at least one antenna).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Fruit combination with the above features of Dietz for the purpose of extending network coverage as taught by Dietz.
Regarding Claim 25, The above Fruit combination teaches all of the claimed limitations recited in Claim 24.  Dietz further teaches, wherein the repeater is configured to process signals communicated via at least one antenna, the processing comprising at 
Regarding Claim 26, The above Fruit combination teaches all of the claimed limitations recited in Claim 24.  Dietz further teaches wherein the repeater is configured to control, configure, and/or adjust configuration of at least one antenna (Section 0021, the amplification characteristic of the repeater enables the transmit antenna to transmit at a greater power therefore the transmit antenna is controlled to transmit at a greater power).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruit et al. (US 2009/0003498) in view of Hull et al. (US 2012/0032849) in view of Doi et al. (US 2005/0128153), as applied to Claim 17 set forth above, and further in view of Chen (US 2003/0048228)
Regarding Claim 27, The above Fruit combination teaches all of the claimed limitations recited in Claim 17.  The above Fruit combination does not teach comprising one or more internal antennas coupled to at least one of the first plurality of antennas and the second plurality of antennas, wherein the one or more internal antennas are configured for receiving and transmitting signals within the vehicle.
Chen, which also teaches wireless communications via a vehicle, teaches one or more internal antennas coupled to at least one antenna, wherein the one or more internal antennas are configured for receiving and transmitting signals within the vehicle (Section 0020).
.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or render obvious the following features:
the first radiation pattern and the second radiation pattern are configured to overlap within an area between the first and the second plurality of antennas, wherein the first plurality of antennas and the second plurality of antennas are configured such that the first radiation pattern and the second radiation pattern are cross-polarized, which is similar to the allowable subject matter in the parent application 16/062894 now U.S. Patent 10,523,307

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
April 1, 2021